DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an optical radiation distribution means” in claim 26. The optical radiation distribution means is described on page 12, lines 18-24 as a diffusing plate.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 16-21, 25, 27 and 30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gokingco et al. (US 20160141322).
Re claim 16: Gokingco teaches an optoelectronic measuring device (fig. 1, 3 and 4) comprising: a first detector (214) configured to provide a first detector signal (paragraph 21 and 22); a second detector (210) configured to provide a second detector signal (paragraph 21 and 22), wherein each of the first detector (214) and the second detector (210) is configured to detect electromagnetic radiation (paragraph 21 and 22); a signal difference determiner (paragraph 23) configured to generate a difference signal by subtracting the second detector signal from the first detector signal (the signal detected from 210 is subtracted from 214 to get a green signal, paragraph 23, claim 7); and a spectral filter (205) arranged in a beam path upstream of the second detector (210), wherein the spectral filter (205) is configured to filter the electromagnetic radiation before detection by the second detector (210) (paragraph 22), wherein the optoelectronic measuring device (fig. 1, 3 and 4) is configured to measure an intensity of the electromagnetic radiation impinging on the optoelectronic measuring device (paragraphs 16 and 35).
Re claim 17: Gokingco teaches the optoelectronic measuring device, wherein the first detector (214), at least in a portion of its sensitive spectral range, has an identical type of spectral sensitivity in comparison with the second detector (210) (since both 210 and 214 are shallow photodiodes with the same structure, then they both would have identical type of spectral sensitivity, paragraph 16 and 19).
	Re claim 18: Gokingco teaches the optoelectronic measuring device, wherein the spectral filter (205) is not arranged in a beam path upstream of the first detector (214) so that the spectral filter (205) is not configured to filter the electromagnetic radiation before detection by the first detector (214) (see fig. 3, the magenta filter 205 is only over 210 and not 214, there is no filter above 214).
	Re claim 19: Gokingco teaches the optoelectronic measuring device, wherein the first detector (214) or the second detector (210) comprises a silicon photodiode (paragraph 16 and 19).
	Re claim 20: Gokingco teaches the optoelectronic measuring device, wherein the spectral filter is intensity attenuating to an extent of at least 50% in a green spectral range (paragraph 7, 21 and 22, filter 205 is a magenta filter that blocks green spectral range, see fig. 3, graph line 301).
	Re claim 21: Gokingco teaches the optoelectronic measuring device, wherein the spectral filter is configured so that a mean square deviation between a spectral sensitivity normalized to one of the difference signal (paragraph 23, photopic/green/scotopic) for the electromagnetic radiation and a spectral sensitivity V normalized to one of a human eye according to Commission Internationale de l'Eclairage (CIE) 18.2-1983 is less than a mean square deviation between a spectral sensitivity normalized to one of the first detector signal (214, signal 303 seen in figure 3) or of the second detector signal for the electromagnetic radiation and a spectral sensitivity normalized to one of a human eye according to CIE 18.2-1983 (paragraphs 22, 23 and 30-32, the difference signal (green) is the broad spectrum signal 303 from photodiode 214 minus the magenta signal 301 from photodiode 210, therefore the difference signal Green/photopic/scotopic would be less than the broad spectrum signal 303 from photodiode 214, paragraphs 16, 21-23, 30-32, 35 and 36).
	Re claim 25: Gokingco teaches the optoelectronic measuring device, wherein the first detector (214) and the second detector (210) are arranged relative to one another in such a way that a main detection direction of the first detector (214) and a main detection direction of the second detector (210) are at an angle of at most 30 degrees with respect to one another (see fig. 1-3, the first and second detectors have the main detection direction in the same direction, so less than 30 degrees with respect to each other).
Re claim 27: Gokingco teaches a method for measuring the intensity of the electromagnetic radiation, the method comprising: measuring, by the optoelectronic measuring device of claim 16, the intensity of the electromagnetic radiation (paragraphs 16 and 35).
Re claim 30: Gokingco teaches a method for measuring an intensity of electromagnetic radiation (fig. 1, 3 and 4), the method comprising: detecting, by a first detector (214), the electromagnetic radiation and providing a first detector signal (paragraphs 21 and 22); detecting, by a second detector (210), the electromagnetic radiation and providing a second detector signal (paragraphs 21 and 22), wherein the electromagnetic radiation is filtered by a spectral filter (205) before detection by the second detector (210) (paragraph 22); and generating a difference signal between first detector (214) signal and second detector (210) signal by subtracting the second detector (210) signal from the first detector (214) signal (paragraph 23).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokingco et al. (US 20160141322) in view of Fossum et al. (US 20180227550).
Re claim 22: Gokingco teaches a spectral filter (205) arranged in a beam path upstream of the second detector (210), but does not specifically teach wherein the spectral filter comprises a filter material selected from C:)HioCloNoNazO7S2, a maleimide, a crystal violet, a cyanine dye, gold nanoparticles, or colloidal quantum dots. Fossum teaches wherein a spectral filter comprises a filter material selected from C:)HioCloNoNazO7S2, a maleimide, a crystal violet, a cyanine dye, gold nanoparticles, or colloidal quantum dots (paragraph 37 and 63). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used quantum dots, metallic cluster or dyes for the spectral filter of Gokingco similar to Fossum in order to ensure the desired wavelength range passes through the filter to the detector providing a desired measurement in a specific wavelength range for the ambient light sensor. 

9.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokingco et al. (US 20160141322) in view of Yun (US 20080111204).
Re claim 23: Gokingco teaches a spectral filter (205) arranged in a beam path upstream of the second detector (210), but does not specifically teach wherein the spectral filter comprises a spin-coated filter material. Yun teaches wherein a spectral filter comprises a spin-coated filter material (paragraph 27 and 42). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a spin coated material for the filter of Gokingco similar to Yun in order to form the filter on the detector in an efficient way while maintaining a smaller size providing for a higher quality detector and filter structure with compact design.

10.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokingco et al. (US 20160141322) in view of Yamaguchi et al. (US 20100045963).
Re claim 24: Gokingco teaches an optoelectronic measuring device (fig. 1, 3 and 4) comprising: a first detector (214) configured to provide a first detector signal (paragraph 21 and 22); a second detector (210) configured to provide a second detector signal (paragraph 21 and 22), wherein each of the first detector (214) and the second detector (210) is configured to detect electromagnetic radiation (paragraph 21 and 22), but does not specifically teach wherein the first detector and the second detector are arranged relative to one another in such a way that a distance between a detection surface of the first detector and a detection surface of the second detector is less than or equal to 5 mm. Yamaguchi teaches wherein a first detector (a first detector 21A) and the second detector (adjacent second detector 21A) are arranged relative to one another in such a way that a distance between a detection surface of the first detector (a first detector 21A) and a detection surface of the second detector (adjacent second detector 21A) is less than or equal to 5 mm (5 micrometers, fig. 3, paragraph 58). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to separate the first and second detector of Gokingco less than 5 mm from each other similar to Yamaguchi in order to reduce the size of the device providing for a more compact design. 

11.	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokingco et al. (US 20160141322) in view of Shedletsky (US 20120170284).
Re claim 26: Gokingco teaches an optoelectronic measuring device (fig. 1, 3 and 4) comprising: a first detector (214) configured to provide a first detector signal (paragraph 21 and 22); a second detector (210) configured to provide a second detector signal (paragraph 21 and 22), wherein each of the first detector (214) and the second detector (210) is configured to detect electromagnetic radiation (paragraph 21 and 22), but does not specifically teach further comprising an optical radiation distributing means configured to distribute the electromagnetic radiation impinging on the optoelectronic measuring device between the first detector and the second detector. Shedletsky teaches an optical radiation distributing means (46) configured to distribute the electromagnetic radiation impinging on the optoelectronic measuring device between a detector (56) (see fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to guide the light using an optical radiation distributing means similar to Shedletsky with the first and second detector of Gokingco in order to ensure a desired amount of light is detected to the first and second detector providing for more accurate light measurements. 

12.	Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokingco et al. (US 20160141322) in view of Onogi (US 20090321640).
Re claim 28: Gokingco teaches a display device comprising: the optoelectronic measuring device of claim 16, wherein the optoelectronic measuring device is configured to detect an ambient brightness and the display device; and a controller configured to control a display brightness of a display element of the display device (paragraph 4, fig. 1-3), but does not specifically teach control a display brightness of a display element of the display device depending on the difference signal. Onogi teaches control a display brightness of a display element of the display device depending on the difference signal (paragraph 68 and 69, fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the display of Gokingco using the difference signal similar to Onogi in order to adjust the display dependent on the ambient light detected based on human eye response providing for more accurate control of the display. 
Re claim 29: Gokingco teaches a display device comprising: the optoelectronic measuring device of claim 16, wherein the optoelectronic measuring device is configured to detect an ambient brightness and the display device; and a controller configured to control a display brightness of a display element of the display device (paragraph 4, fig. 1-3), but does not specifically teach a motor vehicle comprising: the optoelectronic measuring device of claim 16, wherein the optoelectronic measuring device is configured to detect an ambient brightness; and a controller configured to control a display brightness of a display element of the motor vehicle depending on the difference signal, or control a headlight or a position luminaire of the motor vehicle depending on the difference signal. Onogi teaches a motor vehicle comprising: the optoelectronic measuring device (paragraph 105), wherein the optoelectronic measuring device is configured to detect an ambient brightness (paragraph 68 and 69, fig. 4); and a controller configured to control a display brightness of a display element of the motor vehicle depending on the difference signal (paragraph 105, car navigation system), or control a headlight or a position luminaire of the motor vehicle depending on the difference signal. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the display of Gokingco using the difference signal similar to Onogi in order to adjust the display of the car navigation system dependent on the ambient light detected based on human eye response providing for more accurate control of the display. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878